EXHIBIT 10.04

EXECUTION VERSION




FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 6, 2009 (this
“Amendment”), by and among MILACRON INC., a Delaware corporation (“Parent”), the
other subsidiaries of Parent identified on the signature page hereto as
“Borrowers” (such Subsidiaries, together with Parent, are referred to
individually as a “Borrower” and collectively, jointly and severally, as
“Borrowers”), certain subsidiaries of Parent identified on the signature page
hereto as “Credit Parties” (“Credit Parties”), Lenders (as defined below) party
hereto, and General Electric Capital Corporation, as administrative agent for
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

WHEREAS, Borrowers, Credit Parties, the lenders party thereto from time to time
(“Lenders”) and Agent are parties to that certain Credit Agreement, dated
December 19, 2006 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), pursuant to which Lenders have agreed to make,
and have made, certain loans and other financial accommodations to Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders amend
certain terms and conditions of the Credit Agreement, as more fully set forth
herein; and

WHEREAS, Agent and Lenders have agreed to make such amendments to the Credit
Agreement, in each case, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.

Definitions.  All terms used herein which are defined in the Credit Agreement
and not otherwise defined herein are used herein as defined therein.

2.

Amendments to Credit Agreement.  

(a)

Section 1.1 of the Credit Agreement, Credit Facilities, is hereby amended and
modified by deleting clause (iii) of subsection (a) thereof in its entirety and
inserting the following in lieu thereof:

“(iii)  Prior to the First Amendment Effective Date and subject to the terms and
conditions hereof, at the request of Borrower Representative, each Revolving
Lender agrees to make at any time and from time to time on and after the Closing
Date until the First Amendment Effective Date its Pro Rata Share of Revolving
Credit Advances to Borrowers notwithstanding that any such Revolving Credit
Advance will cause the outstanding balance of the aggregate Revolving Loans to
exceed the Primary Borrowing Availability (any such excess Revolving Credit
Advances are herein referred to collectively as “Permitted Overadvances”);
provided, however, the amount of all Permitted Overadvances outstanding at any
time shall not exceed the Maximum











--------------------------------------------------------------------------------

EXECUTION VERSION




Overadvance Amount at such time.  The Pro Rata Share of the Permitted
Overadvances plus all other Revolving Loans of any Revolving Lender shall not at
any time exceed its separate Revolving Loan Commitment (less its Pro Rata Share
of the Export-Related Credit Participations and Swing Line Loans).  The
obligations of each Revolving Lender to make Permitted Overadvances hereunder
shall be several and not joint.  Until the First Amendment Effective Date,
Borrowers may borrow, repay and reborrow under this Section 1.1(a)(iii).  Each
Permitted Overadvance shall be made on notice by Borrower Representative on
behalf of the applicable Borrower to one of the representatives of Agent
identified in Schedule 1.1 at the address specified therein.  Any such notice
must be given no later than (1) noon (New York time) on the Business Day of the
proposed Permitted Overadvance, in the case of an Index Rate Loan, or (2) noon
(New York time) on the date which is three (3) Business Days prior to the
proposed Permitted Overadvance, in the case of a LIBOR Loan.  Each such notice
(a ”Notice of Permitted Overadvance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(a)(iii), and shall
include the information required in such Exhibit.  If any Borrower desires to
have a Permitted Overadvance bear interest by reference to a LIBOR Rate,
Borrower Representative must comply with Section 1.5(e).”




(b)

Section 1.5 of the Credit Agreement, Interest and Applicable Margins, is hereby
amended and modified by deleting subsection (a) thereof in its entirety and
inserting the following in lieu thereof:

“(a)

Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower Representative, the applicable
LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; (ii) with
respect to the Export-Related Advances, the Index Rate plus the Applicable
Export-Related Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Export-Related
LIBOR Margin per annum; (iii) with respect to the Permitted Overadvance, the
Index Rate plus the Applicable Overadvance Loan Index Margin per annum or, at
the election of Borrower Representative, the applicable LIBOR Rate plus the
Applicable Overadvance Loan LIBOR Margin per annum; and (iv) with respect to the
Swing Line Loan, the Index Rate plus the Applicable Revolver Index Margin per
annum.





2




--------------------------------------------------------------------------------

EXECUTION VERSION




As of the First Amendment Effective Date, the Applicable Margins are, and shall
continue until the Termination Date, as follows:




Applicable Revolver Index Margin

3.50%

Applicable Revolver LIBOR Margin

4.50%

Applicable Export-Related Index Margin

3.50%

Applicable Export-Related LIBOR Margin

4.50%

Applicable Overadvance Loan Index Margin

3.50%

Applicable Overadvance Loan LIBOR Margin

4.50%

Applicable L/C Margin

4.50%

Applicable Unused Line Fee Margin

0.30%”




(c)

Annex A of the Credit Agreement, Definitions, is hereby amended and modified by
adding the following new definitions thereto, in appropriate alphabetical order,
to read in its entirety as follows:

“First Amendment” means the First Amendment to Credit Agreement, dated as of
March 6, 2009, by and among the Credit Parties, the Lenders and Agent.

“First Amendment Effective Date” has the meaning ascribed to the term “Amendment
Effective Date” in the First Amendment.

(d)

Annex A of the Credit Agreement, Definitions, is hereby further amended and
modified by amending and restating the definitions of “Availability Reserve” and
“Maximum Overadvance Amount” to read in their entirety as follows:

“Availability Reserve” means (i) at any time prior to the First Amendment
Effective Date, $10,000,000, or such lesser amount as Agent may determine from
time to time in its sole discretion, and (ii) at any time on or after the First
Amendment Effective Date, zero ($0.00).

“Maximum Overadvance Amount” means (a) at any time prior to the First Amendment
Effective Date, the lesser of (i) $10,000,000 or (ii) the Availability Reserve
in effect at such time of determination; provided, however, in Agent’s sole
discretion, Agent may reduce the amount of the Availability Reserve without a
correlating reduction in the Maximum Overadvance Amount, and (b) at any time on
or after the First Amendment Effective Date, zero ($0.00).





3




--------------------------------------------------------------------------------

EXECUTION VERSION




3.

Additional Covenants and Agreements.




(a)

Operating Budget.  Until the Termination Date, no later than 12:00 noon (New
York time) on Thursday of each calendar week, Borrowers shall deliver to Agent,
or its designated advisors, a 13-week rolling operating budget for the Credit
Parties and their Subsidiaries which such budget shall include a comparison of
the prior week’s budget to the actual receipts and disbursements in
substantially in the format attached hereto as Exhibit A  (collectively, the
“Operating Budget”).

(b)

Updated Borrowing Base Certificate.  No later than 12:00 noon (New York time) on
Thursday of each calendar week, a Borrowing Base Certificate, current as of the
close of business on Friday of the immediately preceding week, supported by
schedules showing the derivation thereof and containing such detail and other
information as Agent may reasonably request from time to time, provided that (I)
the Aggregate Borrowing Base set forth in the Borrowing Base Certificate shall
be effective from and including the date such Borrowing Base Certificate is duly
received by Agent but not including the date on which a subsequent Borrowing
Base Certificate is received by Agent, unless Agent disputes the eligibility of
any property included in the calculation of the Aggregate Borrowing Base or the
valuation thereof by notice of such dispute to Borrower Representative, (II) in
the event of any dispute about the eligibility of any property included in the
calculation of the Aggregate Borrowing Base or the valuation thereof, Agent’s
Permitted Discretion shall control until such dispute is resolved and (III) the
Inventory component and eligibility of Accounts may be updated on a monthly
basis.

(c)

Partial Release of Existing Reserves.  At the written request of Borrowers at
any time (or from time to time) prior to March 15, 2009, Agent and Lenders agree
to release existing Reserves in effect on the First Amendment Effective Date in
an aggregate amount not to exceed $2,500,000, subject to the following terms and
conditions: (i) after giving effect to any requested release and any requested
Advance, the outstanding Obligations shall not exceed the Aggregate Borrowing
Availability; (ii) any requested Advance shall be subject to the terms and
conditions of Section 2.2 and/or Section 2.3 of the Credit Agreement, as
applicable; (iii) Borrowers shall establish and maintain necessary cash reserves
(not to exceed $2,500,000) for all payroll expenses and related taxes that are
then due and owing by the Credit Parties and their Subsidiaries as of such date
of determination; and (iv) Borrowers shall deliver to Agent, together with its
Notice of Credit Advance or Notice of Export-Related Advance, as applicable,
details of the disbursements to be made from the proceeds of such Advance,
including related backup documentation, a reconciliation of the disbursements to
be made from the proceeds of such Advance to the Operating Budget, and such
other documentation as Agent may reasonably request.  On March 15, 2009 or upon
the occurrence of any Event of Default, any Reserves released pursuant to this
paragraph (d) shall be automatically reinstated without any further action of
any Person unless waived in writing by the Agent. Any proceeds from Indebtedness
(other than Advances) incurred by Credit Parties after the First Amendment
Effective Date shall be used immediately to repay any Advances made by Lenders
in connection with the release of Reserves pursuant to this paragraph (d).  

(d)

Dutch Guaranty.  From and after the First Amendment Effective Date, Agent and
Lenders agree to forbear and refrain from exercising any enforcement rights or





4




--------------------------------------------------------------------------------

EXECUTION VERSION




remedies Agent or Lenders may have against Milacron Capital Holdings B.V., a
Credit Party hereto, under that certain Subsidiary Guaranty dated as of December
21, 2007; provided, however, that this agreement to forbear shall automatically
terminate in the event the Senior Secured Notes Collateral Agent proceeds to
exercise its enforcement rights and remedies against Milacron Capital Holdings
B.V. under the Senior Secured Notes Documents following the occurrence or
continuation of an “Event of Default” thereunder.




4.

Conditions to Effectiveness.  This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:




(a)

Immediately after giving effect to this Amendment, (i) except for such matters
as have been fully disclosed to Agent in writing by or on behalf of Borrowers,
the representations and warranties contained in this Amendment, the Credit
Agreement and the other Loan Documents shall be correct on and as of the date of
this Amendment as though made on and as of such date (except where such
representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing (or would result from this Amendment becoming effective in accordance
with its terms).

(b)

Agent shall have received counterparts of this Amendment that bear the
signatures of each of Credit Parties, Agent and Lenders.

(c)

Agent shall have received counterparts of the reaffirmation agreement and
supplement to the Credit Agreement related to the U.S. and Canadian
reorganization that bear the signatures of each of Credit Parties, which shall
be in form and substance satisfactory to Agent, together with such other
documents, instruments and other agreements as Agent may request.

(d)

Agent, on behalf of Lenders (including the Agent) that executes this Amendment
on the date hereof, shall have received an amendment fee in an amount equal to
$100,000, which such fee shall be fully earned, due and payable on the date
hereof and shall be allocated to each Lender based on such Lender’s Pro Rata
Share.

(e)

Agent shall have received such other information, documents, instruments or
approvals as Agent may require.

5.

Credit Parties’ Representations and Warranties.  Each Credit Party represents
and warrants to Agent and Lenders as follows:

(a)

Such Credit Party (i) is duly organized, validly existing and in good standing
under the laws of the state of its organization and (ii) has all requisite
power, authority and legal right to execute, deliver and perform this Amendment
and to perform the Credit Agreement, as amended hereby.

(b)

The execution, delivery and performance by such Credit Party of this Amendment
and the performance by such Credit Party of the Credit Agreement, as amended
hereby (i) have been duly authorized by all necessary action, (ii) do not and
will not violate or create a default under such Credit Party’s organizational
documents, any applicable law or any





5




--------------------------------------------------------------------------------

EXECUTION VERSION




contractual restriction binding on or otherwise affecting such Credit Party or
any of such Credit Party’s properties, and (iii) except as provided in the Loan
Documents, do not and will not result in or require the creation of any Lien,
upon or with respect to such Credit Party’s property.




(c)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Credit Party of this Amendment or
the performance by such Credit Party of the Credit Agreement, as amended hereby.

(d)

This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their terms except to the extent the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and by general
principles of equity.

(e)

Immediately after giving effect to this Amendment, (i) except for such matters
as have been fully disclosed to Agent in writing by or on behalf of Borrowers,
the representations and warranties contained in the Credit Agreement are correct
on and as of the date of this Amendment as though made on and as of the date
hereof (except where such representations and warranties relate to an earlier
date in which case such representations and warranties shall be true and correct
as of such earlier date), and (ii) no Default or Event of Default has occurred
and is continuing (or would result from this Amendment becoming effective in
accordance with its terms).

6.

Acknowledgements.

(a)

Each Borrower hereby acknowledges, confirms and agrees that as of the close of
business on March 5, 2009, Borrowers were indebted to the Lenders for Advances
and other extensions of credit under the Loan Documents in an aggregate amount
of $42,225,912.18 (collectively, the “First Amendment Date Obligations” and
together with all fees, expenses, interest and other amounts required to be paid
under the Loan Documents, collectively, the “Existing Obligations”). The
Existing Obligations are unconditionally owing by Borrowers to each Lender,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

(b)

Each Credit Party hereby acknowledges, confirms and agrees that Agent, for the
benefit of Lenders, has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Collateral
granted to Agent, for the benefit of Lenders, pursuant to the Loan Documents or
otherwise granted to or held by Agent, for the benefit of the Lenders.

(c)

Each Guarantor consents to the execution and delivery by Borrowers of this
Amendment and jointly and severally ratify and confirm the terms of their
Guaranty with respect to the indebtedness now or hereafter outstanding under the
Credit Agreement, as amended hereby, and all promissory notes issued thereunder.





6




--------------------------------------------------------------------------------

EXECUTION VERSION




(d)

Each Credit Party hereby (i) acknowledges that Agent, for the benefit of
Lenders, has engaged FTI Consulting, Inc. as its financial advisor in connection
with the Credit Agreement and (ii)  agrees and confirms that the Credit Parties
shall pay on demand all fees, costs and expenses of Agent and Lenders in
connection with such engagement.

7.

Continued Effectiveness of Credit Agreement.  Each Credit Party hereby (a)
confirms and agrees that the Credit Agreement and each other Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Amendment Effective Date all references in any such Loan Document to (i) “the
Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Amendment, (b) confirms and agrees
that to the extent that any such Loan Document purports to assign or pledge to
Agent, for the ratable benefit of Lenders, or to grant to Agent, for the ratable
benefit of Lenders a security interest in or Lien on, any Collateral as security
for the Obligations of the Credit Party, or any of their respective Subsidiaries
from time to time existing in respect of the Credit Agreement and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects, and (c) confirms and agrees
that no amendment of any terms or provisions of the Credit Agreement, or the
amendments and consents granted hereunder shall relieve any Credit Party from
complying with such terms and provisions other than as expressly amended or
consented to hereby or from complying with any other term or provision thereof
or herein.

8.

Release.  Each Credit Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against Agent or any
Lender (or any of their respective Affiliates, officers, directors, employees,
attorneys, consultants or agents) and (b) Agent and each Lender has heretofore
properly performed and satisfied in a timely manner all of its obligations to
Credit Parties and their Affiliates under the Credit Agreement and the other
Loan Documents.  Notwithstanding the foregoing, Credit Parties wish (and Agent
and Lenders agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
Agent’s or any Lenders’ rights, interests, security and/or remedies under the
Credit Agreement and the other Loan Documents.  Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Credit Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Agent and each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done, arising out of, connected with
or related in any way to the Credit Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of
Agent or any Lender contained therein, or the possession,





7




--------------------------------------------------------------------------------

EXECUTION VERSION




use, operation or control of any of the assets of any Credit Party, or the
making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.




9.

Miscellaneous.

(a)

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.

(b)

Section and paragraph headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(c)

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.  Each of the parties to this Amendment hereby
irrevocably waives all rights to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Amendment.

(d)

Borrowers will pay on demand all reasonable fees, costs and expenses of Agent
and Lenders in connection with the preparation, execution and delivery of this
Amendment or otherwise payable under the Credit Agreement, including, without
limitation, reasonable fees disbursements and other charges of counsel to Agent
and Lenders.  

(e)

This Amendment is a Loan Document executed pursuant to the Credit Agreement and
shall be construed, administered and interpreted in accordance with the terms
thereof.  Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect when
made or deemed made or if any Credit Party fails to perform or comply with any
covenant or agreement contained herein.

[remainder of this page intentionally left blank]





8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWERS:

MILACRON INC.

By:    /s/ David E. Lawrence                              

Name:   David E. Lawrence                             

Title:   President                                             




CIMCOOL INDUSTRIAL PRODUCTS INC.




By:    /s/ David E. Lawrence                              

Name:   David E. Lawrence                               

Title:   President                                               




MILACRON MARKETING COMPANY




By:    /s/ David E. Lawrence                              

Name:   David E. Lawrence                               

Title:   President                                               




MILACRON PLASTICS TECHNOLOGIES GROUP INC.




By:    /s/ David E. Lawrence                              

Name:    David E. Lawrence                              

Title:   President                                               





FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







D-M-E COMPANY




By:    /s/ David E. Lawrence                              

Name:   David E. Lawrence                               

Title:   President                                               








FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







CREDIT PARTIES:




MILACRON CAPITAL HOLDINGS B.V.




By:   /s/ Gerard van Deventer                            

Name:   Gerard van Deventer                             

Title:   Managing Director                                 

MILACRON CANADA LTD.




By:    /s/ David E. Lawrence                              

Name:   David E. Lawrence                               

Title:   President                                               





FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDERS:




GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent and Lender







By:                                                                             

  Name:

  Title:








FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







EXHIBIT A




Operating Budget




See Attached.





LEGAL_US_E # 82765377.5


